Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action
Status of Claims
Claims 1-15 are pending.
	Claims 1-15 are rejected.
	Claim 14 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/080705, 11/28/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP 16200902.1, 11/28/2016, was filed on 20 May 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Drawings
The drawings were received on 20 May 2019.  These drawings are accepted.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites: “A method for the production of cereal wort from non-malted cereal grains comprising using an enzyme composition comprising an alpha­amylase, a protease and filtration aid enzyme, where the filtration aid enzyme…, and where the enzyme composition ...”, which for the purpose of claim language format and consistency should read: “A method for the production of cereal wort from non-malted cereal grains comprising using an enzyme composition comprising an alpha­amylase, a protease and a filtration aid enzyme, wherein the filtration aid enzyme…, and wherein the enzyme composition ...”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.
Claim 7 recites: “The method according to claim 1, which comprises a further step of pressing the filter cake.”
However, there is no recitation of ‘a filter cake’ in claim 1.
It is not clear if the ‘filter cake’ is made from the spent grains of the mash or if it refers to some form of dried wort. (Both the term ‘mash’ and the term ‘wort’ are recited in claim 1.)
For the purpose of compact prosecution, the term ‘filter cake’ will be interpreted to refer to a cake resulting from some treatment process performed on either the mash spent grains or the wort.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 11 and 13-15 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Elvig (International Patent Application No. EP 2 222 831 B1; Date of Pub: 05 June 2015).

Elvig addresses the limitations of claims 1, 3, 4, 5, 6, 10, 11, 13, 14 and 15.
Regarding claims 1, 6, 10 and 14, Elvig discloses a process for the production of brewer’s wort, comprising an enzymatic treatment of a grist comprising up to 100% unmalted grain form, and further relates to the wort obtainable by the process (pg. 3, para. [0002] [Claim 1] [A method for preparing a wort from cereals, comprising the steps of: step a) providing a grist comprising non-malted cereals] [Claim 10] [Claim 14] [A method for the production of cereal wort from non-malted cereal grains]).
The process comprises mashing a grist comprising unmalted cereals and β-amylase at a temperature at which exogenous enzymes are added, the 
enzyme selected from the group consisting of a beta-glucanase, a xylanase, or a hemi-cellulase, and mixtures thereof, to yield a mash after incubation; f) filtering the mash to obtain a liquid wort; and g) collecting the wort] [Claim 6] [a beta-glucanase and a xylanase] [Claim 14] [using an enzyme composition comprising using an enzyme composition comprising an alpha-amylase, a protease and a filtration aid enzyme, for the production of cereal wort from non-malted cereal grains, wherein the filtration aid enzyme comprises at least one enzyme selected from the group consisting of a beta-glucanase, a xylanase, and a hemi-cellulase, or mixtures thereof]).
The term “mashing process” is understood as the process of combining grains with water and heating the mixture up with rests and certain temperatures to allow the enzymes in the mash to break down the starch in the grain into sugars, to create a wort (pg. 6, para. [0041] [Claim 1] [step b) contacting the grist with water]).
Further regarding claim 1, and regarding claims 3, 4, 11 and 15, the temperature profile of a mashing process for producing brewers wort includes: a first step carried out between 50 and 58oC; a second step is carried out between 60 and 65oC; and a third step is carried out between 70 and 80oC (pg. 7, para. [0069]). One embodiment describes barley milled to a fine grist added to a 
Further regarding claim 14, and regarding claim 13, one embodiment of the process describes an enzyme blend that is disclosed as not containing pullulanase (pg. 26, para. [0216], Table 16, entry#1 [Claim 14] [the enzyme composition does not exhibit a pullulanase activity for the products of the wort] [Claim 13]).
Regarding claim 5, one embodiment describes barley milled to a fine grist, then 50g milled barley is added to a mashing cup and 200g preheated water is added (pg. 14, para. [0143] [200g/250g = 80%wt water]).

It is noted that the temperature and time points and/or ranges cited in the prior art overlap and/or touch the claimed temperature and time ranges recited in claim 1. It is well known that enzyme activity is not an ‘all or none’ response with regard to one numerical temperature point. The activity of an enzyme will be exhibited over a range of temperatures, with an optimal temperature or temperature range being typically identifiable (albeit possibly narrow) at which maximal enzymatic activity will be observed. Therefore, the temperature and time points and/or ranges cited in the prior art provide sufficient specificity to anticipate the temperature and time points and/or ranges recited in the claimed subject matter (MPEP 2131.03 (II)).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. §103 as being unpatentable over Elvig (International Patent Application No. EP 2 222 831 B1; Date of Pub: 05 June 2015) in view of Heldt-Hansen et al. (U.S. Patent Application Publication No. 2015/0275158 A1; Pub. Date: Oct. 1, 2015), and O’Rourke ((2003) The Brewer Intl. 3(2): 57-59).

Claims 1, 3-6, 10, 11 and 13-15 are addressed in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Elvig does not show: 1) wherein the grist comprises more than 80 wt% of particles which pass through a 1.25mm sieve and more than 50 wt% of particles which pass through a 0.85mm sieve [Claim 2]; 2) a further step of pressing the filter cake [Claim 7]; 3) a further step of concentrating the wort to a water content of 20% [Claim 8]; 4) a further step of drying the wort [Claim 9]; and 5) the alpha-amylase is dosed to 0.1 % - 0.3% w/w of the grist, and/or the protease is dosed to 0.1 % - 0.3% w/w of the grist, and/or the filtration aid enzyme is dosed to 0.1 % - 0.2% w/w of the grist [Claim 12].

Elvig further addresses some of the limitations of claims 2 and 12.
	Regarding claim 2, Elvig teaches that a four roller mill and a six roller mill (three pairs) with adjusted roller gaps are well suited to mill the barley into usable grist. The sieving test was performed according to the sieving test described in Anger, H.: ME BAK Band Rohstoffe. Auflage Brautechnische Analysenmethoden. 2006, Freising: Selbstverlag der MEBAK (pg. 12, para. [0124] thru [0125] and Table 1). Table 1 shows a series of 5 sieve sizes and the percentage of particles that are collected at each sieving stage (pg. 12, Table 1).
	Regarding claim 12, the α-amylase activity in the mash is 0.1-1.0 KNU(S)/g, more preferably 0.2-0.4 KNU(S)/g, and most preferably 0.25-0.35 KNU(S)/g dry weight cereal(s) (pg. 8, para. [0079] [KNU(S) = Kunitz Unit(s)]). The protease activity in the mash is 0.0005-0.002 AU/g, more preferably 0.001-
β-glucanase activity is added to the mash. Preferably, the β-glucanase activity in the mash is 0.1-1.5 FBG/g, such as 0.2-1.2 FBG/g, such as 0.4-1.0 FBG/g, such as 0.5-1.0 FBG/g dry weight cereal(s) (pg. 9, para. [0094] [FBG = Fasting blood glucose (units)]).
	 
Heldt-Hansen et al. addresses some of the limitations of claim 8, and the limitations of claims 7 and 9.
Heldt-Hansen et al. shows a method for production of brewers wort (pg. 1, para. [0002] [nexus to Elvig] [a method of preparing wort]). The term “mash” is understood as starch containing a slurry comprising crushed barley malt, crushed unmalted grain, other starch containing material or a combination thereof steeped in water to make wort (pg. 3, para. [0042] [nexus to Elvig] [preparation of mash, non-malted cereals]). The adjunct, which is the part of the grist that is not malt, may be any starch rich plant material, including barley (pg. 3, para. [0040] [nexus to Elvig] [barley]). 
Regarding claim 7, the extract retained in the spent grain after collection of the first wort may also be washed out by adding hot water on top of the lauter cake (pg. 2, para. [0029] [lauter cake = filter cake; see O’Rourke below]).
Regarding claims 8 and 9, following the separation of the wort from the spent grains of the grist, the wort may be used as is or it may be dewatered to provide a concentrated and/or a dried wort (pg. 6, para. [0104]).

	O’Rourke teaches that a lauter cake, as shown by Heldt-Hansen et al., results from a filtration process (i.e., to produce a filter cake) in a lauter tun, by way of addressing the limitations of claim 7.
	O’Rourke teaches that before transferring mash from the mash conversion vessel a layer of brewing water is added to cover the plates in the lauter tun. The transferred mash is allowed to settle on the lauter plates. This gives a better filtration performance and allows the use of finer grist, which helps extract performance (pg. 57, column 2, section: Lauter Tun). After filtration, the solids in the mash form a cake on the surface of the filter cloth. Clear wort is run off (pg. 58, column 2, section: Filtration).
	That is, any process that involves filtration of the mash can form a cake residue made up of spent grains.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a wort from cereals, including non-malted cereal grains, as shown by Elvig, by: 1) pressing the filter cake [Claim 7]; and 2) concentrating and/or drying the wort [Claims 8 and 9], as shown by Heldt-Hansen et al., and O’Rourke, with a reasonable expectation of success, because Heldt-Hansen et al. shows a method for preparing a wort from cereal grains, which is the method, shown by Elvig (MPEP 2143 (I)(A,G)). 
It would be obvious to concentrate the wort to a water content of 20% [Claim 8], with a reasonable expectation of success, because one of ordinary skill in the art would use routine optimization to concentrate the wort to a specific desired water content (e.g., 
It would have been further obvious to have: 1) prepared the grist to contain a specific number of particles of a particular size (e.g., >80wt% of particles pass through a 1.25mm sieve, and >50wt% of particles pass through a 0.85mm sieve) [Claim 2]; and 2) calibrated enzyme dosages based on weight percent rather than by activity per weight [Claim 12], with a reasonable expectation of success, because although Elvig does not show specific sieve pore sizes, Elvig provides motivation for sieving grist so as to produce specific percentages of specific particle sizes so as to maximize production of the wort by imparting on the grist good lauter performance (pg. 12, para. [0125] thru [0126]).  In addition, Elvig shows that the enzymes in the described blend are added to the mash at specific enzymatic activity levels based on the amount of grist in the mash. Therefore, it would be obvious to one of ordinary skill in the art of enzyme treatment to add enzymes to a substrate based on either the weight of each enzyme or its unit activity, depending on the optimization protocol to be followed by the practitioner.
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art would understand that the use of enzymes in a substrate degradation process (e.g., such as preparation of wort from mash) requires some level of optimization so as to combine a desired amount of each type of enzyme (presumably, with different catalytic properties with regard to substrate type (e.g., starch or protein)), and to incubate said enzyme(s) at temperatures and for lengths of time that would maximize their enzymatic properties, to produce a desired product (here, wort) in a timely and economical manner.
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651